Citation Nr: 1800361	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  17-47 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral sensorineural hearing loss since June 15, 2016.

2. Entitlement to an initial rating in excess of 10 percent for tinnitus since 
June 15, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel



INTRODUCTION

The Veteran has active military service in the U.S. Army from February 1952 to December 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which granted the Veteran's claim for bilateral hearing loss and tinnitus; assigning a disability rating of 10 percent for each impairment.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. On VA audiological testing in December 2016, the Veteran's hearing acuity was Level V hearing in the right ear and Level IV hearing in the left ear. On VA audiological testing in August 2017, the Veteran's hearing acuity was Level III bilaterally. 

2. The Veteran's service-connected tinnitus has been assigned a 10 percent rating for the entire appeal period, which is the maximum schedular rating authorized for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bilateral sensorineural hearing loss have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; and Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); and Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, staged ratings are not warranted for the Veteran's disabilities. 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, where the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As discussed below, the VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  The Board has further considered the admissible assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the lay statements are not considered more persuasive than the objective medical findings which, as indicated below, do not support higher ratings than those already assigned.  

Hearing Loss

The Veteran contends that he is entitled to a disability rating in excess of 10 percent on the basis that he has spent 63 years having to read lips; and that those years should be taken into account. (See January 2017 Notice of Disagreement (NOD)). He also asserts he cannot hear the phone ringing, follow a television show without close captioning and never goes to movies. Id.  His work through the years suffered and the general level of life was, at times, low. Id.  

Under the applicable criteria, disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  

The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  
See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. Regulation defines exceptional patterns of hearing loss as to include pure tone thresholds 55 dB or above for all four of the specified frequencies, or where the threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz. If such exceptional patterns are shown, then hearing loss is evaluated under either Table VI or Table VIA, whichever results in a higher Roman numeral. Table VIA is based solely on pure tone threshold average.

On VA Examination in December 2016, the Veteran reported that he was a telephone operator working in a trailer truck in a combat area. He remembers the "loud booms" of combat throughout the day. Following treatment for an ear infection (the left ear) he was made an instructor, but was still subject to noise. The following pure tone thresholds, in decibels, were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
65
75
LEFT
55
60
55
55
70

The pure tone threshold average was 65 decibels (dB) in the right ear and 60 dB in the left ear.  

The results indicate that there is an "exceptional" hearing impairment pattern in the Veteran's ears bilaterally as the results reflect pure tone thresholds at 55dB or above for all four of the specified frequencies. In accordance with 38 C.F.R. 4.86(a), the hearing level may be determined under Table VI (pure tone threshold average with speech discrimination percentage) or Table VIA (pure tone thresholds alone).

In this case, the examiner noted that the use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of pure tone average and word recognition scores inappropriate. Given that word discrimination testing was not available, the Veterans hearing would be assessed under Table VIA (pure tone thresholds alone), which reflects the right ear hearing impairment at Level V and the left ear hearing impairment at Level IV. Combining these according to Table VII reveals a 10 percent rating. 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

As noted in the August 2017 Statement of the Case, the RO requested a second VA examination to determine if the Veteran is capable of participating in speech recognition testing.

Subsequently, the Veteran underwent the second VA examination in August 2017. Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
60
65
LEFT
30
40
55
55
70

The pure tone threshold average was 54 dB in the right ear and 55dB in the left ear. 

When addressing the question if the Veteran was capable of participating in speech recognition testing, the examiner provided, "Veteran seemed to understand speech discrimination testing, but was reluctant to offer a guess, despite multiple attempts to re-instruct. Word recognition was attempted at multiple levels, but a reliable score could not be obtained." The examiner also noted generally the "Veteran needed frequent re-instruction throughout testing to remain on task. He had to be reminded multiple times to respond even when the tones were very soft. Initial responses to pure tones were significantly elevated. With constant re-instruction current results were obtained and are thought to be reliable." (August 2017 VAX). In response, the Veteran asserted "it is obvious I could not hear her." (See January 2017 NOD). The Board finds that there is no objective basis to question the validity of the audiometric testing. Accordingly, applying the method for evaluating hearing loss under Table VIA to the results of the Veteran's audiological evaluation reveals Level III hearing acuity bilaterally. Combining these levels according to Table VII reveals a non-compensable rating. 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board declines to reduce the Veterans current evaluation of a 10 percent disability rating.  What is clear, however, is that a disability rating in excess of 10 percent is not warranted.    

While the Board has considered the applicability of the benefit of the doubt doctrine, as the preponderance of the evidence is against the Veteran's claim, entitlement to a rating in excess of 10 percent must be denied.  
38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Tinnitus

The Veteran seeks entitlement to an initial rating in excess of 10 percent for tinnitus. He contends the ringing in his ears occur several times a day without warning. (See January 2017 NOD).

On VA examination in December 2016, the Veteran reported ringing tinnitus, bilaterally, that occurs "a few times" each day and lasts for about 10 seconds. He first noticed it when he came home from Korea. In the August 2017 examination, he reported constant ringing tinnitus in both ears.

Pursuant to the rating schedule, a 10 percent evaluation is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260.  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note (2); see Smith v. Nicholson, 451 F.3d. 1344 (2006).
 
Accordingly, the Veteran's tinnitus is currently assigned the maximum schedular rating.  There is no legal basis upon which to award a higher schedular evaluation. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

An initial rating in excess of 10 percent for bilateral hearing loss is denied.  

An initial rating in excess of 10 percent for tinnitus is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


